Citation Nr: 0824264	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability to include as secondary to service-connected 
status post fracture of the left ankle and bilateral chronic 
knee strain.

2.  Entitlement to service connection for a bilateral foot 
disability to include as secondary to service-connected 
status post fracture of the left ankle and bilateral chronic 
knee strain.

3.  Entitlement to service connection for basal cell 
carcinoma of the right temple.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cardiac 
disability to include as secondary to hypertension.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1986 and from March 1988 to March 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In his October 2005 notice of disagreement (NOD), the veteran 
indicated that he was requesting service connection for an 
over-all skin condition, to include an allergic condition 
when exposed to a cold environment.  The Board refers these 
claims to the RO for any necessary development.

The issues of entitlement to service connection for basal 
cell carcinoma of the right temple, hypertension, and a 
cardiac condition to include as secondary to hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran has not been shown to have a current 
diagnosis of a right ankle disability.

2.  The veteran has not been shown to have a current 
diagnosis of a bilateral foot disability.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in service, nor 
is it the proximate result of service-connected status post 
fracture of the left ankle and bilateral chronic knee strain.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).

2.  A bilateral foot disability was not incurred in service, 
nor is it the proximate result of service-connected status 
post fracture of the left ankle and bilateral chronic knee 
strain.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that the VCAA duty elements two and three 
were satisfied by a letter sent to the veteran in July 2004.  
The letter addressed these notice elements and was sent prior 
to the initial unfavorable decision by the AOJ.  Although the 
July 2004 letter informed the veteran what was needed to 
establish service connection on a direct basis, it did not 
include a discussion of what was needed to establish service 
connection on a secondary basis.  However, the Board finds 
that the veteran demonstrated actual knowledge of what was 
necessary to establish service connection on a secondary 
basis in his October 2005 notice of disagreement (NOD) when 
he stated that guarding his service-connected left ankle and 
knees led to problems with his right ankle and feet.  See 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, he was 
provided with the provisions of 38 C.F.R. § 3.310 in his May 
2006 statement of the case (SOC).  As such, the Board 
concludes that any deficiencies have not affected the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In a letter dated in August 2007, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for a right ankle disability or a bilateral foot disability.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records.  
The veteran did not identify any VA treatment entries for VA 
to obtain.  The Board acknowledges that the veteran has not 
had VA examinations specifically for his claims for 
entitlement to service connection for a right ankle 
disability and a bilateral foot disability.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that examinations are not 
needed for the aforementioned claims because there are no 
post-service diagnoses of any disabilities related to these 
claims.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the aforementioned claims in this case.  38 C.F.R. § 
3.159(c)(4)(i).  
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 However, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the veteran because it 
does not require the establishment of a baseline before an 
award of service connection may be made. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").



1.  Entitlement to service connection for a right ankle 
disability to include as secondary to service-connected 
status post fracture of the left ankle and chronic bilateral 
knee strain.

2.  Entitlement to service connection for a bilateral foot 
disability to include as secondary to service-connected 
status post fracture of the left ankle and chronic bilateral 
knee strain.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a right 
ankle disability or a bilateral foot disability.  The 
veteran's service treatment records were negative for 
complaints, treatment, or diagnosis of a right ankle 
disability.  Although there was a finding of a left foot 
inversion injury in June 1981, there were no additional 
findings related to a chronic left foot or bilateral foot 
disability including on his January 2000 separation 
examination.

Importantly, the veteran has submitted no evidence that he 
currently has a bilateral foot or right ankle disability.  
Service connection requires evidence that establishes that 
the veteran currently has the claimed disability.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board acknowledges the contentions 
made in the veteran's October 2005 NOD that his right ankle 
is sore and his feet hurt due to the guarding of his service-
connected left ankle and knees.  The Board also notes the 
veteran's statements that his right ankle and bilateral feet 
problems are due to walking on steel decks and wearing ill 
fitting boots in service.  Although the Board has considered 
the veteran's contentions, it has been held that a symptom 
such as pain and soreness alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  Further, to the extent that the 
veteran is asserting that his service-connected left ankle 
and knees have caused or contributed to his claimed bilateral 
foot disability and right ankle disability, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has a bilateral 
foot disability or a right ankle disability.  As noted, 
absent proof of a present disability, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225.  Thus, entitlement to 
service connection for a bilateral foot disability and a 
right ankle disability is denied. 38 C.F.R. § 3.303, 
3.310(a).   


ORDER

Entitlement to service connection for a right ankle 
disability to include as secondary to service-connected 
status post fracture of the left ankle and chronic bilateral 
knee strain is denied.

Entitlement to service connection for a bilateral foot 
disability to include as secondary to service-connected 
status post fracture of the left ankle and chronic bilateral 
knee strain is denied.


REMAND

3.  Entitlement to service connection for basal cell 
carcinoma of the right temple.

After reviewing the evidence of record, the Board concludes 
that a remand is necessary for another VA examination.  The 
veteran contends that his basal cell carcinoma of the right 
temple is related to his period of service.  The Board notes 
that in a May 1999 service treatment record, the veteran had 
an assessment of pigmented lesions on the left temporal 
forehead and history of previously removed precancerous 
lesions.  In correspondence received in August 2004, Dr. C.M. 
indicated that the veteran was originally diagnosed at VA 
with multiple scaly areas on his temples bilaterally and 
scalp as well as basal cell carcinoma on the right temple.  
The veteran was found to have a basal cell carcinoma of the 
right temple.  During the April 2006 VA examination, the 
examiner opined that the basal cell carcinoma of the right 
temporal area was not as likely as not related to the 
veteran's actinic keratosis of his nasal bridge.  However, 
the examiner did not comment as to whether the veteran's 
basal cell carcinoma of the right temple began in service.  
The examiner noted that basal cell carcinoma was caused by 
exposure to sun or ultra violet light.  The Board notes that 
the veteran served for approximately 20 years in the Navy and 
likely had sun exposure.  As such, a remand is necessary to 
determine if the sun exposure the veteran experienced in 
service is related to his basal cell carcinoma of the right 
temple.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cardiac condition 
to include as secondary to hypertension.

The veteran contended in his October 2005 NOD that he had 
service treatment entries which showed blood pressure 
readings in the elevated to high ranges.  Further, he claimed 
that his current cardiac condition is the result of his 
hypertension.  In a June 2006 letter, Dr. T.A.L. indicated 
that he had treated the veteran since January 2004 for 
hypertension and coronary artery disease.  Dr. T.A.L. stated 
that he reviewed the veteran's service treatment records back 
to 1986 and concluded that the veteran had hypertension as 
early as that period of time.  However, Dr. T.A.L. did not 
support either opinion with a rationale.  

Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 
(30th ed. 2003).  Dorland's at 889.  Similarly, for VA rating 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater.  The term 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Code 7101, Note 1 (2007).  Although the veteran's 
service treatment records are negative for diagnoses of 
hypertension, the service treatment records dated in 1984, 
1986, 1987, 1997, and 2000 contain findings of diastolic 
blood pressure of 90 mm. or greater and examinations dated in 
1986 and 1987 contain systolic readings of 140 mm. or 
greater.  As such, because the veteran's service treatment 
records reflect high blood pressure readings in service and 
Dr. T.A.L.'s opinion that the veteran's hypertension began in 
service was not supported by a rationale, a remand is 
necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).  

Regarding the veteran's claim for a cardiac disability, in a 
June 2006 letter, Dr. T.A.L. noted that the veteran had a 
myocardial infarction in July 2004 and opined that the 
veteran's previously untreated hypertension probably 
contributed to his heart disease.  However, he did not 
provide any rationale for his opinion.  As such, a remand is 
necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, these issues are REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
examination to evaluate his claim for a 
basal cell carcinoma of the right temple.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, and April 2006 
VA examination, the examiner should opine 
whether it is at least as likely as not 
that the veteran's basal cell carcinoma 
of the right temple began during or is 
otherwise related to his period of 
service (January 1979 to December 1986 
and March 1988 to March 2000).  The Board 
is particularly interested in 
ascertaining the relationship, if any, 
between the veteran's sun exposure during 
that period of time and his basal cell 
carcinoma of the right temple.  

2.  Schedule the veteran for a VA 
examination to evaluate his claims for 
hypertension and a cardiac disability, to 
include as secondary to hypertension.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records 
and private treatment reports, the 
examiner should determine the etiology of 
the veteran's hypertension.  

The examiner should opine as to the 
relationship, if any, between the service 
treatment record findings of diastolic 
blood pressure of 90 mm. and greater 
dated in 1984, 1986, 1987, 1997, and 2000 
and the examination readings of systolic 
blood pressure of 140 mm. and greater 
dated in 1986 and 1987.  The examiner 
should opine whether it is at least as 
likely as not that the veteran's 
hypertension began during or is otherwise 
related to his period of service (January 
1979 to December 1986 and March 1988 to 
March 2000) as opposed to some other 
factor or factors.

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, including the service treatment 
records and private treatment reports, 
the examiner should determine the 
etiology of any cardiac disability.  In 
particular, the examiner should note any 
findings regarding the etiology of 
coronary artery disease and the July 2004 
myocardial infarction.  

The examiner should opine whether the 
veteran's cardiac disabilities, to 
include his July 2004 myocardial 
infarction or coronary artery disease is 
proximately due to or the result of his 
hypertension.  Additionally, the examiner 
should opine whether it as at least as 
likely as not that the veteran's current 
cardiac disabilities (to include 
myocardial infarction and coronary artery 
disease) began during or are otherwise 
related to his period of service as 
opposed to some other factor or factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the consequences 
of failure to report for the examinations, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.

4.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claims for 
entitlement to service connection for 
basal cell carcinoma of the right temple, 
hypertension, and a cardiac disability 
must be readjudicated.  In the event that 
the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


